Rabb, J.
Appellant, Edwin S. Jaqua, as administrator of the estate of Bayard Gray, deceased, filed in the court below a petition asking leave of court to expend the sum of *25$5,600 of the funds of the estate in the erection of a mausoleum in honor of the Gray family, of which the decedent was a member. The court refused to grant the prayer of the petition, and the administrator appealed from this order.
It is appellant’s contention that the erection of a suitable monument in memory, of decedent is a proper part of the funeral expenses, for which the estate is legally chargeable, and therefore it was the duty of the court below to direct the expenditure prayed for.
1. There is no question but that the court may properly allow, as a legitimate part of the funeral expenses, a claim against a decedent’s estate for the erection of a suitable monument at the grave of decedent. Pease v. Christman (1902), 158 Ind. 642, and cases cited.
2. But this is not a claim presented against the estate. It is a petition by the administrator, who is an officer of the court, and appeals to the discretionary powers of the court with reference to expenditures to be made by such officer. It is no part of the duty of an administrator to bury decedent. Liabilities for funeral expenses are charges raised up and imposed by law against the estate, upon the ground of public policy, and are supposed to be incurred after the death of decedent, and before the appointment of an administrator of the estate.
The administrator is appointed to administer upon the goods and chattels of the estate, to collect the assets and convert them into money, and to pay its debts. It may well be doubted whether the action of the court in refusing'to grant the prayer of the petition of its officer to authorize him to do an act and to expend money of the estate, which the law and his duties do not require him to do, is reviewable in the Appellate Court. Clearly it cannot be reviewed except for an abuse of discretion. None is shown in this ease.
*263. *25The petition asks the' court to authorize the erection of a family mausoleum in honor of the Gray family; not a monu*26ment at the grave of decedent, or to his memory alone, and at a place, not of the decedent’s choosing, nor where his body lies buried, but upqn the family burial plat of the Gray family, far removed from the decedent’s grave.
From what is averred in the petition, it may well be inferred that if a monument were erected in honor of the Gray family the estate of other deceased members of the family should justly 'contribute to its construction.
Judgment of the court below affirmed